 


109 HR 5178 IH: To direct the Secretary of Homeland Security to conduct a study to identify best practices for the communication of information concerning a terrorist threat, and for other purposes.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5178 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Fossella (for himself and Mr. Hoekstra) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Homeland Security to conduct a study to identify best practices for the communication of information concerning a terrorist threat, and for other purposes. 
 
 
1.Study 
(a)In generalThe Secretary of Homeland Security and the Director of National Intelligence shall conduct jointly, or contract with an entity to conduct, a study of the operations of Federal, State, and local government entities to identify best practices for the communication of information concerning a terrorist threat. 
(b)Contents 
(1)Identification of best practicesThe study conducted under this section shall be focused on an analysis and identification of the best practices of the information sharing processes of the following government entities: 
(A)Joint Terrorism Task Forces, which are operated by the Federal Bureau of Investigations with the participation of local law enforcement agencies. 
(B)State Homeland Security Fusion Centers, which are established by a State and share information with Federal departments. 
(C)The Homeland Security Operations Center, which is operated by the Department of Homeland Security for the purposes of coordinating information. 
(D)State and local law enforcement agencies that collect, utilize, and disseminate information on potential terrorist attacks. 
(E)The appropriate elements of the intelligence community, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 401a), involved in the sharing of counter-terrorism information. 
(2)Coordination of government entitiesThe study conducted under this section shall include an examination of methods for coordinating the activities of Federal, State, and local entities in responding to a terrorist threat, and specifically the communication to the general public of information concerning the threat. The study shall not include an examination of the sources and methods used in the collection of the information. 
(c)Obtaining official dataIn conducting the study, the Secretary, in conjunction with the Director, with due regard for the protection of classified information, may secure directly from any department or agency of the United States information necessary to enable the Secretary to carry out this section. Classified information shall be handled through established methods for controlling such information. 
(d)Temporary duty of Federal personnelThe Secretary, in conjunction with the Director, may request the head of any department or agency of the United States to detail to temporary duty personnel within the administrative jurisdiction of the head of the department or agency that the Secretary may need to carry out this section, each detail to be without loss of seniority, pay, or other employee status.  
(e)Report 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary, in conjunction with the Director, shall submit to Congress a report that contains— 
(A)a detailed statement of the findings and conclusions of the study, including identification of the best practices for the processing, analysis, and dissemination of information between the government entities referred to in subsection (b)(1); and 
(B)recommendations for a formalized process of consultation, communication, and confidentiality between Federal, State, and local governments, incorporating the best practices of the various entities studied, to facilitate communication and help prevent the unauthorized dissemination of information and criticism of decisions concerning terrorist threats. 
(2)Classified informationTo the extent determined appropriate by the Secretary, in conjunction with the Director, the Secretary may submit a portion of the report in classified form.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2007.  
2.Centers of best practices 
(a)In generalThe Secretary of Homeland Security, in consultation with the Director of National Intelligence, shall make grants for the establishment and operation of 3 centers to implement the best practices, identified by the study conducted under section 1, for the processing, analysis, and dissemination of information concerning a terrorist threat (in this Act, each referred to as a Center). 
(b)Location of CentersIn carrying out subsection (a), the Secretary, in consultation with the Director, shall make grants to— 
(1)the State of New York for the establishment of a Center to be located in New York City; 
(2)the State of Michigan for the establishment of a Center to be located in Detroit; and 
(3)the State of California for the establishment of a Center to be located in Los Angeles. 
(c)Purpose of CentersEach Center shall— 
(1)implement the best practices, identified by the study conducted under section 1, for information sharing concerning a terrorist threat; 
(2)coordinate the communication of these best practices with other metropolitan areas;  
(3)coordinate with the Secretary and the Director to develop a training curriculum to implement these best practices; 
(4)provide funding and technical assistance to other metropolitan areas to assist the metropolitan areas in the implementation of the curriculum developed under paragraph (3); and 
(5)coordinate with the Secretary and the Director to establish a method to advertise and disseminate these best practices.  
(d)Authorization of appropriationsThere is authorized to be appropriated for making grants under this section— 
(1)$10,000,000 for fiscal year 2007 for the establishment of the Centers; and 
(2)$3,000,000 for each of fiscal years 2008 through 2012 for the operation of the Centers. 
(e)Report to CongressNot later than March 31, 2010, the Secretary, in consultation with the Director, shall submit to Congress a report evaluating the operations of the Centers and making recommendations for future funding.  
 
